DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert (Pub. No.: 2018/0001980 A1) in view of Odom (Pat. No.: 6,626,537 B1).
1) In regard to claim 1, Hulbert discloses the claimed system for monitoring the condition of a living object (fig. 1: 16 and abstract), the system comprising: 
a mounting object to allow for a field of view that includes at least a portion of one of the objects eyes (fig. 10); 

a controller (fig. 2: 106), in communication with a sensor (fig 2: 104), is configured to 
Determine at least one biological characteristic of the object (¶0053), Generate an alert or signal if the characteristic is outside of specified values (¶0061). 
Hulbert does not explicitly disclose at least one imaging device, optics providing close focus capability, and the imaging device is used to generate the alert.
However, Odom discloses it has been known for a diver safety system (col. 3, lines 11-18) to include at least one imaging device (fig. 3: 102), optics providing close focus capability (fig. 3: 114), and the imaging device is used to generate the alert (col. 5, lines 20-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Hulbert to monitor a user with an imaging device to determine an emergency, as taught by Odom.
One skilled in the art would be motivated to modify Hulbert as described above in order to make a determination regarding the condition of a user base on changes of a user eye, as taught by Odom (col. 1, lines 35-40).
 
2) In regard to claim 2 (dependent on claim 1), Hulbert and Odom further disclose the system of claim 1, wherein the living object is a human being (Hulbert fig. 1: 102).  



4) In regard to claim 4 (dependent on claim 3), Hulbert and Odom further disclose the system of claim 3, wherein the support structure is incorporated into a diver's mask or helmet (Hulbert fig. 10). 

5) In regard to claim 5 (dependent on claim 1), Hulbert and Odom further disclose the system of claim 1, wherein the imaging device utilizes an infrared detector (Odom col. 5, lines 1-7). 

6) In regard to claim 7 (dependent on claim 1), Hulbert and Odom further disclose the system of claim 1, wherein the communication to the imaging device includes a wired connection (Hulbert ¶0056). 

7) In regard to claim 8 (dependent on claim 1), Hulbert and Odom further disclose the system of claim 1, wherein the communication to the imaging device includes a wireless connection (Hulbert ¶0056). 

8) In regard to claim 9 (dependent on claim 1), Hulbert and Odom further disclose the system of claim 1, wherein the controller is configured to communicate with a plurality of imaging devices (Hulbert ¶0060 and ¶0090). 

9) In regard to claim 10 (dependent on claim 3), Hulbert and Odom further disclose the system of claim 3, wherein the controller is configured to communicate with a plurality of human underwater divers (Hulbert ¶0060 and ¶0090). 

10) In regard to claim 11, claim 11 is rejected and analyzed with respect to claim 1 and the references applied.  
 
11) In regard to claim 12 (dependent on claim 11), claim 12 is rejected and analyzed with respect to claim 2 and the references applied.  

12) In regard to claim 13 (dependent on claim 12), claim 13 is rejected and analyzed with respect to claim 3 and the references applied. 

13) In regard to claim 14 (dependent on claim 11), claim 14 is rejected and analyzed with respect to claim 5 and the references applied. 

14) In regard to claim 16 (dependent on claim 11), claim 16 is rejected and analyzed with respect to claim 7 and the references applied. 

15) In regard to claim 17 (dependent on claim 11), claim 17 is rejected and analyzed with respect to claim 8 and the references applied. 



17) In regard to claim 19 (dependent on claim 11), Hulbert and Odom further disclose the method of claim 11, wherein the controller is configured to communicate with at least one other controller (Hulbert ¶0060 and ¶0090). 

18) In regard to claim 20 (dependent on claim 11), Hulbert and Odom further disclose the method of claim 11, wherein the controller is configured to communicate with a data storage system (Hulbert ¶0168).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert (Pub. No.: 2018/0001980 A1) in view of Odom (Pat. No.: 6,626,537 B1) and further in view of Govoni (Pub. No.: 2016/0068242 A1).
1) In regard to claim 6 (dependent on claim 1), Hulbert and Odom further disclose the system of claim 1.
Hulbert and Odom do not explicitly disclose at least one of the biological characteristics included body temperature. 
However, Govoni discloses it has been known for a heads-up display to determine a biological characteristic of a user which may be a body temperature (¶0055). 

One skilled in the art would be motivated to modify Hulbert as described above in order to use a known technique for gathering the body temperature of the user.

2) In regard to claim 15 (dependent on claim 14), claim 15 is rejected and analyzed with respect to claim 6 and the references applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CURTIS J KING/Primary Examiner, Art Unit 2684